In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2994
LAVERTIS STEWART,
                                                  Plaintiff-Appellant,
                                 v.

WEXFORD HEALTH SOURCES, INC., et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
          No. 3:12-cv-50273 — Philip G. Reinhard, Judge.
                     ____________________

   ARGUED FEBRUARY 17, 2021 — DECIDED OCTOBER 1, 2021
                ____________________

   Before SYKES, Chief Judge, and FLAUM and ROVNER,
Circuit Judges.
    ROVNER, Circuit Judge. LaVertis Stewart, an inmate at
Dixon Correctional Center, sued the assistant warden, two
doctors, and a medical corporation under the Eighth Amend-
ment, claiming that they were deliberately indifferent to his
serious medical needs by refusing to grant him an exemption
to wearing a restrictive security device, a black box, when he
left the facility for medical appointments. He alleged that the
2                                                     No. 19-2994

black box caused extreme pain because of his existing medical
conditions. The district court granted summary judgment for
the various defendants, and we affirm.
                                I.
    Before delving into the facts, we must return to first prin-
ciples of summary judgment. We are faced once again with a
case where the moving parties have presented some of the
facts with a loose allegiance to the requirement that, on sum-
mary judgment, facts should be taken in the light most favor-
able to the non-moving party. Often this happens when the
moving party appears, at first glance, to have more robust or
convincing evidence to support its version of the facts. And
because this is such a case, we will begin with the reminder
that no matter how tempting it might be on summary judg-
ment to be distracted by the sparkle of seemingly compelling
facts, our assigned task is to take the facts in the light most
favorable to the non-moving party—in this case, Stewart.
Payne v. Pauley, 337 F.3d 767, 770–71 (7th Cir. 2003). On sum-
mary judgment we do not weigh conflicting evidence, resolve
swearing contests, determine credibility, or ponder which
party’s version of the facts is most likely to be true. Id. We
have “one task and one task only: to decide, based on the ev-
idence of record, whether there is any material dispute of fact
that requires a trial.” Id. at 770 (quoting Waldridge v. Am.
Hoechst Corp., 24 F.3d 918, 920 (7th Cir.1994)). Summary judg-
ment is appropriate when there are no genuine disputes of
material fact and the movant is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247 (1986). With that reminder, we continue with
a recitation of the relevant facts.
No. 19-2994                                                    3

     At the relevant times of this case, Stewart was incarcerated
at the Dixon Correctional Center in Illinois. Stewart suffers
from several medical ailments including carpal tunnel syn-
drome in both wrists, Hepatitis C, Grade III cirrhosis of the
liver, neutropenia, lateral epicondylitis (tennis elbow), arthri-
tis, shoulder impingement, shoulder capsulitis/arthritis and
bursitis, and arthritis bone spurs. As a result of these condi-
tions, Stewart resided in the medical unit and received exten-
sive treatment, including pain medication, shots, physical
therapy, orthopedic braces, and behavior modifications. He
also had to visit medical doctors outside the prison with some
frequency.
    To prevent the risk of escape, and for the safety of others,
the prison has a policy that all prisoners must wear a black
box restraint when they are transported outside of the facility,
absent a medical exemption from a prison doctor or nurse
practitioner. Only the warden may overturn an exemption de-
cision by the medical provider. A black box restraint is a metal
cover that goes over the link between an inmate’s handcuffs
and the lock to prevent an inmate from picking the lock. Un-
der the restraint, the prisoner’s hands usually are positioned
so that one palm is facing up and one is facing down. Because
Stewart often had to travel far for medical appointments, he
often wore the black box for up to eight to twelve hours. Stew-
art contends that this caused him excruciating pain and ag-
gravated some of his medical conditions.
   There is no written policy that addresses the criteria for a
medical exemption from the black box requirement, but ra-
ther nurses and doctors grant or deny the exemption based on
the individual requestor’s medical needs and conditions, us-
ing professional standards and their own medical judgment.
4                                                         No. 19-2994

As with many medical diagnoses and treatments, the various
medical providers at Dixon have different ideas about what
conditions warrant an exemption. The medical provider also
decides on the length of the exemption, but in no event may
it last longer than a year, at which point the prisoner must
request a new exemption.
    Stewart began requesting black box exemptions in early
2009 and his suit alleges instances of suffering due to a failure
to get a black box exemption through the end of 2016. Over
those seven years, Stewart had many different experiences
with his black box exemption requests and with different pro-
viders. More often than not, his requests were denied, alt-
hough at times they were granted. At times they expired with-
out a renewal request by Stewart. On at least four occasions
he filed grievances about wearing the black box, sometimes
without having asked for an exemption. And on one occasion
he skipped a medical appointment rather than wear the black
box. Several different providers reviewed Stewart’s requests
and had different responses to them. Stewart’s appeal focuses
on one particular medical provider, Dr. Antreas Mesrobian,
who was employed by Wexford Health Sources, Inc. (Wex-
ford) as a Medical Director at the Dixon Correctional Center.1
The Illinois Department of Corrections (IDOC) contracts with
Wexford to provide medical services in some of its institu-
tions. Dr. Mesrobian denied all of Stewart’s requests for a
black box exemption, but after each request he responded by
examining Stewart, providing pain medication, referring him

    1  Stewart also sued Dr. Arthur Funk, but on appeal Stewart has
dropped the claims against him. Dr. Mesrobian died on January 19, 2010,
and Kenneth Blickenstaff was appointed by the Superior Court of Califor-
nia as the personal representative for the estate of Dr. Mesrobian.
No. 19-2994                                                 5

to physical therapy or referring him for external orthopedic
examinations. And although Dr. Mesrobian denied all of
Stewart’s requests, other Wexford doctors granted some of
them. Further details of these exemption requests and denials
are not relevant to the resolution of this appeal except where
we include them below. More details of Stewart’s requests for
exemptions can be found in the district court’s fact sections
which we incorporate by reference. Stewart v. Wexford Health
Sources, Inc., No. 12 C 50273, 2019 WL 4279248, at **1–5 (N.D.
Ill. Sept. 10, 2019) (Stewart v. Wexford); Stewart v. Wexford
Health Sources, Inc., No. 12 C 50273, 2019 WL 4279241, at *1–2
(N.D. Ill. Sept. 10, 2019) (Stewart v. Steele).
    As a final comment on the facts as they pertain to Dr.
Mesrobian and Wexford, we note that the facts section of their
brief delves into Stewart’s diagnoses, describing his medical
conditions and whether those conditions might warrant a
black box exemption. These are questions of fact presented in
a light favorable to the moving defendants and therefore we
make no assessment of the validity of those assertions. See
Payne, 337 F.3d at 770.
    In addition to suing Dr. Mesrobian and Wexford, Stewart
also sued the Assistant Warden of Operations at Dixon,
Wayne Steele. Stewart contacted Steele after then-current
medical director of Dixon, Dr. Chamberlain, denied Stewart
an exemption. Between May 2016 and April 2017, Stewart al-
leges that he sent Steele four letters through the prison mail
system in which he complained that Wexford medical provid-
ers’ refusals to give him a black box exemption was causing
him excruciating pain. He also spoke with Steele on at least
one occasion for a few seconds and explained how he was in
pain from the black box and relaying that Dr. Chamberlain
6                                                    No. 19-2994

had refused to grant an exemption. On appeal, Stewart asserts
that there are questions of material fact as to whether Steele
was deliberately indifferent to Stewart, whether IDOC failed
to have adequate policies in place regarding black box exemp-
tions, and whether IDOC had a widespread custom and prac-
tice of denying black box exemptions to inmates with condi-
tions similar to his own.
    Stewart filed a pro se complaint on July 19, 2012. The dis-
trict court dismissed his amended complaint with prejudice,
and we reversed and remanded on April 22, 2014. Stewart v.
Special Adm’r of Est. of Mesrobian, 559 F. App’x 543 (7th Cir.
2014). After discovery on remand, on September 10, 2019, the
district court granted summary judgment to both sets of de-
fendants. Regarding the Wexford defendants (Dr. Mesrobian,
Dr. Funk, and Wexford) the district court held that “[p]laintiff
has not presented evidence, which if believed by the trier of
fact, would allow a finding that Dr. Mesrobian’s decision not
to grant plaintiff a black box exemption was a decision no
minimally competent professional would have made under
the circumstances.” Stewart v. Wexford, 2019 WL 4279248, at
*6. As for a policy, the district court held that Stewart had “not
offered any evidence that a policy allowing the exercise of
professional medical judgment in determining whether to
grant black box exemptions is, itself, a violation of plaintiff’s
Eighth Amendment rights.” Id. at *9. And finally, the district
court concluded that Stewart “present[ed] no other evidence
of a custom or practice of denying black box exemptions for
reasons other than the professional medical determination
that an exemption was not warranted under the circum-
stances.” Id. at *9. The district court went on to explain that
“[t]here is no evidence any of the medical staff had final au-
thority to establish Wexford’s policy on granting or denying
No. 19-2994                                                     7

black box exemptions. The evidence shows they were merely
operating under that policy which was to allow the medical
staff to decide whether an exemption for any given inmate
was warranted under the circumstances.” Id.
    The district court issued a separate opinion granting sum-
mary judgment to Steele in which it held, “[t]he evidence does
not show Steele was personally involved in any constitutional
deprivation of plaintiff’s rights or that he turned a blind eye
to any constitutional deprivation, or that any constitutional
deprivation occurred at all.” Stewart v. Steele, 2019 WL
4279241, at *5. In reference to the claim against Steele in his
official capacity, the court held that Stewart had not “offered
any evidence that a policy allowing the exercise of profes-
sional medical judgment in determining whether to grant
black box exemptions is, itself, a violation of plaintiff’s Eighth
Amendment rights,” and “[t]here is also no evidence IDOC
had an unconstitutional custom or practice regarding black
box exemptions.” Id. at *5–6. This timely appeal followed.
                               II.
    Stewart’s claims rest in the Eighth Amendment’s prohibi-
tion against cruel and unusual punishment. The Eighth
Amendment prohibits a prison and its staff from being delib-
erately indifferent to the serious medical needs of a prisoner.
Estelle v. Gamble, 429 U.S. 97, 104 (1976). To forge a successful
claim of deliberate indifference, Stewart must demonstrate
that the defendants had subjective knowledge of the risk to
the inmate’s health and disregarded that risk. Farmer v. Bren-
nan, 511 U.S. 825, 837 (1994). Embedded within this deliberate
indifference standard are both subjective and objective com-
ponents. The subjective component requires the plaintiff to
demonstrate that the prison official was “aware of facts from
8                                                     No. 19-2994

which the inference could be drawn that a substantial risk of
serious harm exists,” and he must have “draw[n] th[at] infer-
ence.” Balsewicz v. Pawlyk, 963 F.3d 650, 654–55 (7th Cir. 2020),
as amended (July 2, 2020). The harm must also be objectively
serious. Id. at 654. The standard of deliberate indifference “re-
quires more than negligence or even gross negligence; a plain-
tiff must show that the defendant was essentially criminally
reckless, that is, ignored a known risk.” Huber v. Anderson, 909
F.3d 201, 208 (7th Cir. 2018) (quoting Figgs v. Dawson, 829 F.3d
895, 902 (7th Cir. 2016)). An inmate must establish that the
prison official acted with “sufficiently culpable state of
mind.” Farmer, 511 U.S. at 834.
    A. Claims against Dr. Mesrobian and Wexford
    In the case of a claim of deliberate indifference against a
medical professional, a prisoner must demonstrate that the
medical professional’s response was “so inadequate that it
demonstrated an absence of professional judgment.” Johnson
v. Dominguez, 5 F.4th 818, 826 (7th Cir. 2021) (quoting Col-
lignon v. Milwaukee Cnty., 163 F.3d 982, 989 (7th Cir. 1998)). A
difference of opinion among doctors is not sufficient evidence
to establish deliberate indifference. Pyles v. Fahim, 771 F.3d
403, 409 (7th Cir. 2014). “A medical professional is entitled to
deference in treatment decisions unless ‘no minimally compe-
tent professional would have so responded under those cir-
cumstances.’” Id. (quoting Sain v. Wood, 512 F.3d 886, 894–95
(7th Cir. 2008)). “To infer deliberate indifference on the basis
of a physician’s treatment decision, the decision must be so
far afield of accepted professional standards as to raise the in-
ference that it was not actually based on a medical judgment.”
Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006). The use of
a black box restraint does not, in and of itself, violate the Eight
No. 19-2994                                                    9

amendment. Knox v. McGinnis, 998 F.2d 1405, 1412 (7th Cir.
1993). Therefore the only question is whether the prison and
the medical providers were deliberately indifferent to Stew-
art’s specific medical needs when they refused to give him an
exemption to the use of the black box based on his personal
medical history. In this case we can assume, for the sake of
this appeal, that Stewart had a serious medical condition and
that Dr. Mesrobian was aware of Stewart’s condition. Conse-
quently, we need only look to see whether any minimally
competent professional would have made the same decision.
    When Stewart requested a black box exemption, Dr.
Mesrobian responded in various ways including by evaluat-
ing Stewart’s complaints of pain, examining his shoulder and
wrists, prescribing pain medication, and referring Stewart to
physical therapy. We cannot say that no minimally competent
doctor could have made the same assessment or that Dr.
Mesrobian’s response was “so far afield of accepted profes-
sional standards as to raise the inference that it was not actu-
ally based on a medical judgment.” Norfleet, 439 F.3d at 396.
Nor does Dr. Mesrobian’s conduct rise to the level of criminal
recklessness that an Eighth Amendment violation requires.
Farmer, 511 U.S. at 839–40 (equating criminal recklessness
with deliberate indifference).
    The fact that different medical providers did provide
Stewart a medical exemption at various points in time does
not force us to conclude that Dr. Mesrobian’s course of action
was not based on medical judgment. “[A] difference of opin-
ion among physicians on how an inmate should be treated
cannot support a finding of deliberate indifference.” Norfleet,
439 F.3d at 396. For this reason, the fact that Stewart’s oncolo-
gist at an outside facility recommended leather restraints does
10                                                   No. 19-2994

not support a claim for deliberate indifference. Dr. Shah was
Stewart’s oncologist and not his orthopedic surgeon. And as
an outside provider, Dr. Shah was not in a position to assess
the security concerns of the prison. Dr. Mesrobian followed
up with Dr Shah regarding his recommendation and investi-
gated the need for the exemption. Unlike Dr. Shah, Dr.
Mesrobian was balancing Stewart’s subjective reports of pain,
his own assessment of Stewart’s medical conditions, and an
assessment of the institution’s security concerns and policies.
    The balance between security and medical concerns adds
an additional layer for us to consider. Ordinarily a court need
not balance penological and security concerns against medi-
cal treatment. See Whitley v. Albers, 475 U.S. 312, 320 (1986).
For example, whether a doctor recommends surgery or med-
ication does not ordinarily impact prison security. But as the
Supreme Court noted in Whitley, when the safety and security
of other prisoners, staff, administrative personnel, and visi-
tors is at issue, “a deliberate indifference standard does not
adequately capture the importance of such competing obliga-
tions.” Id. Instead, the Supreme Court announced that a court
must ask, “whether force was applied in a good faith effort to
maintain or restore discipline or maliciously and sadistically
for the very purpose of causing harm,” while considering
“such factors as the need for the application of force, the rela-
tionship between the need and the amount of force that was
used, [and] the extent of injury inflicted.” Id. at 320–21 (inter-
nal citations omitted). “From such considerations inferences
may be drawn as to whether the use of force could plausibly
have been thought necessary, or instead evinced such wan-
tonness with respect to the unjustified infliction of harm as is
tantamount to a knowing willingness that it occur.” Id. at 321.
In Whitley, the facts involved the use of force to subdue a
No. 19-2994                                                    11

prison riot—a situation in which the threat was not hypothet-
ical but real and imminent. This case is not one in which
prison officials must make spur-of-the moment decisions
about the use of force in order to stop an imminent security
breach. At the same time, it does not present a situation in
which the decision of the medical practitioner has no effect on
external security and safety concerns. Prisoners who are taken
to outside medical providers can pose a security threat to the
transporting staff, to other inmates, to medical providers and
to members of the public at the hospitals and doctors’ offices
to which they are taken. And as the court explained in Whitley,
a court should give deference to prophylactic or preventative
security measures just as it does in cases with rioting inmates.
Id. at 322.
    In this case, it is certainly true that the use of a black box
restraint “could plausibly have been thought necessary.” Id.
at 321. The amount of force involved in the wearing of the
black box is minimal, as it is merely a passive restraint. Gen-
erally, the harm in terms of the discomfort it causes is also
minimal, although in Stewart’s case it inflicted significant dis-
comfort and pain. Nevertheless, there is no evidence that Dr.
Mesrobian approved that use of force “maliciously or sadisti-
cally for the very purpose of causing harm.” Id. at 320–21. The
black box is a security measure and not a medical treatment.
It makes sense, therefore, for a medical provider to default to
the security needs of the prison unless the medical profes-
sional determines that an exemption is required for medical
reasons. Taking the facts in the light most favorable to Stew-
art, Dr. Mesrobian recognized that the measure inflicted dis-
comfort and pain but concluded, in his medical judgment,
that an exemption was not necessary. The amount of force
used was minimal and the security concerns significant.
12                                                    No. 19-2994

Consequently, on this record, even with the facts taken in the
light most favorable to Stewart, no reasonable jury could find
that Dr. Mesrobian acted with deliberate indifference to a sub-
stantial risk to Stewart’s health.
     As for the defendant Wexford Health Services, private en-
tities acting to fulfill government duties are not vicariously li-
able for the conduct of their employees. Monell v. Dep't of Soc.
Servs. of City of New York, 436 U.S. 658, 694 (1978). Instead, a
plaintiff must demonstrate direct liability by showing that the
constitutional violation was “caused by (1) an express munic-
ipal policy; (2) a widespread, though unwritten, custom or
practice; or (3) a decision by a municipal agent with final pol-
icymaking authority.” Milestone v. City of Monroe, Wis., 665
F.3d 774, 780 (7th Cir. 2011). In this case, Stewart claims that
Wexford had a widespread custom or practice of not granting
black box exemptions to inmates with conditions similar to
that of Stewart. In order to succeed on this claim, Stewart
must present evidence of an “unconstitutional practice by the
[prison’s] staff that is so well settled that it constitutes a cus-
tom or usage with the force of law.” Palmer v. Marion Cnty.,
327 F.3d 588, 596 (7th Cir. 2003).
    As part of its contract with IDOC, Wexford must follow
IDOC’s administrative and institutional directives, including
the requirement that all inmates wear black box restraints
when they leave prison. The directive allows a medical doctor
to issue an exemption when a medical condition so warrants.
Therefore, it is IDOC policy that creates the presumption that
an inmate will wear a black box outside of the prison unless
medically contraindicated. Some Wexford physicians found
that Stewart qualified for the exemption at some times, and
others did not. Stewart has not provided any evidence that
No. 19-2994                                                    13

Wexford had a widespread custom or practice of disallowing
all exemptions for his condition. In fact, the evidence of Stew-
art’s own experience indicates that the medical providers do
as instructed and issue black box exemptions on a case-by-
case basis based on the clinical facts before them, as Stewart
himself sometimes received the exemption and sometimes
did not. Stewart argues that the evidence that he was denied
a medical exemption on multiple occasions and by multiple
providers is a sufficient pattern of repeated behavior to create
a factual question regarding a widespread pattern or practice.
Although he was denied an exemption and forced to wear a
black box on many occasions (twenty-three, by his count, (see
Stewart Brief at 7, and Reply brief at 8)), by his own admission
he also received medical exemptions from wearing the black
box, sometimes for years at a time. See Stewart Brief at 10–11.
He does not enumerate the times he received medical treat-
ment but was not forced to wear a black box, but based on his
many medical appointments and the years in which he was
exempt, we can assume these were many, too. “To prove an
official policy, custom, or practice within the meaning of Mo-
nell, [a prisoner] must show more than the deficiencies spe-
cific to his own experience.” Daniel v. Cook Cnty., 833 F.3d 728,
734 (7th Cir. 2016). But in this case, even Stewart’s own expe-
rience indicates the lack of a per se policy against black box
exemptions.
    Stewart also claims that Wexford had a policy of inaction,
and that a lack of policy or obvious gaps in policy created the
constitutional violation. It is true that “the absence of a policy
might reflect a decision to act unconstitutionally, but the Su-
preme Court has repeatedly told us to be cautious about
drawing that inference.” Calhoun v. Ramsey, 408 F.3d 375, 380
(7th Cir. 2005) (citing Bd. of the Cnty. Comm'rs of Bryan Cnty. v.
14                                                  No. 19-2994

Brown, 520 U.S. 397, 409–10 (1997) and City of Canton v. Harris,
489 U.S. 378, 388–89 (1989)). In this case, Wexford did have a
policy that required medical providers to evaluate each pris-
oner on a case-by-case basis to assess the medical risks in light
of the security concerns and according to medical standards.
Wexford medical providers followed this policy, and at times
granted Stewart an exemption even if, more often, they did
not grant an exemption. This is not a case in which a prison
allowed individual guards to make decisions as to whether a
prisoner would wear a black box or not, without any guiding
principles. In this case, the prison asked medical professionals
to rely on their extensive medical training and judgment to
evaluate complex and individualized medical conditions in
light of prevailing security concerns. Even assuming the truth
of all of Stewart’s facts, Wexford did not have a policy or prac-
tice of per se denials of black box exemptions or of failing to
perform assessments to determine whether an exemption was
warranted.
    Finally, a word on what we have not decided. As we noted
earlier, the Wexford defendants spend several pages describ-
ing, for example, a lack of medical evidence that the black box
position is harmful to carpal tunnel syndrome, shoulder bur-
sitis or impingement, or that the black box would actually
prevent aggravation to Stewart’s shoulders. See Wexford brief
at 31–33, 35. The Wexford defendants state that “the uncon-
troverted medical evidence described … [is] that use of the
black box restraint would not require the placement of Stew-
art’s shoulders or wrists in a position that would induce pain
or aggravate his underlying conditions.” Wexford brief at 35.
As we noted earlier, these and similar descriptions and argu-
ments impermissibly take the facts in the light most favorable
to the Wexford defendants. See Payne, 337 F.3d at 770. In any
No. 19-2994                                                              15

event, the factual determination is not necessary, as we have
found that even if we credit Stewart’s accounts of the pain he
suffered from the use of the black box, we cannot say that no
reasonable medical doctor, considering those complaints in
light of the prison policy on black box restraints, could have
made the same medical decision.
    B. Claims against Assistant Warden Steele
   Stewart’s lawsuit also alleged that Assistant Warden
Steele, in both his individual and official capacity, violated
Stewart’s Eighth Amendment rights by failing to ensure that
he received proper medical treatment. 2 As with Dr.
Mesrobian and Wexford, Stewart must demonstrate that
Steele knew of and disregarded a substantial risk of harm.
Farmer, 511 U.S. at 837. Once again, we will assume for the
purposes of summary judgment that Stewart had a serious
medical need.
    Taking the facts in the light most favorable to Stewart,
Stewart sent four letters to Steele through the prison mail sys-
tem and had one brief in-person conversation with him which
Stewart describes a being “just a few seconds long.” R. 413-4
at 8:19. Although there are no copies of the letters in the rec-
ord and Steele denies receiving them, we must assume that
letters sent through a prison mail system were received by the
addressee. Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir.
2018) (“Placing the note in the prison mail system supports an




    2 Stewart asserts that his claim is not one of failure to intervene, but
rather a direct claim that Steele failed to ensure that Stewart received ad-
equate medical care. (Reply brief at 11).
16                                                                No. 19-2994

inference of receipt.”) 3 We can assume, therefore, that Steele
was aware of Stewart’s complaint, not only from the letters,
but from the conversation as well. In addition, Stewart
pointed to evidence that Steele was aware that Stewart had
filed a complaint through the non-emergency grievance pro-
cess and that the grievance had progressed through this pro-
cess. Stewart cited no evidence that the non-emergency griev-
ance was not being addressed adequately or in the usual man-
ner.
    “If a prisoner is under the care of medical experts, a non-
medical prison official will generally be justified in believing
that the prisoner is in capable hands.” Arnett v. Webster, 658
F.3d 742, 755 (7th Cir. 2011). Stewart argues, however, that
when a non-medical prison official is aware of a risk of serious
harm to a prisoner that is not being addressed, he cannot
blindly rely on the fact that the prisoner is being treated by
medical staff. For this he cites Reed v. McBride, 178 F.3d 849,
855 (7th Cir. 1999). We agree with Stewart, but conclude that
this not a case where a prison administrator turned a blind

     3Steele argues that Stewart waived this argument by failing to allege
it with enough specificity in his statement of facts in that he failed to state
that he mailed the letters through the prison mail system until this appeal.
Steele is splitting hairs on this issue. It is true that in his original statement
of facts Stewart does not mention that he placed the letters in the prison
mail system, but in his Statement of Additional Facts, he states that he
mailed the letters to Steele, and cites to his deposition testimony in which
he testified that he placed the letters in the prison mail system. R. 420 at 3
(citing R. 413-4 at 10:15-11:10). In either case, given the fact that he was
incarcerated, stating that he mailed letters to Steele was sufficient to put
the defendants on notice that he was making a claim of mailing letters
through the prison mail system. If there had been any doubt, the State-
ment of Additional Facts referenced his deposition testimony in which he
makes this detail clear.
No. 19-2994                                                   17

eye to a medical treatment failure. In Reed a prisoner with se-
rious medical needs stated that every Friday, when he re-
turned from treatment at the outside hospital, he was unable
to retrieve his identification badge until Monday and thus
was not permitted to receive food or medication for several
days each week. Id. at 851. He sent complaints to the superin-
tendent and other prison officials and filed grievances, and
they acknowledged their receipt, stated that they would re-
view the policy, but for two years did nothing to resolve the
problem. Id. Prison administrators can rely on medical per-
sonnel unless they have “reason to believe (or actual
knowledge) that prison doctors or their assistants are mis-
treating (or not treating) a prisoner.” Hayes v. Snyder, 546 F.3d
516, 527 (7th Cir. 2008). Stewart has not presented any evi-
dence that Steele turned a blind eye to mistreatment. To the
contrary, the facts demonstrate that the medical personnel
were evaluating each one of Stewart’s requests and deciding
whether, at that particular time, Stewart required an exemp-
tion. Steele is an expert in running a prison and making deci-
sions about safety concerns, but he is not a medical profes-
sional. He cannot assess how Stewart’s unique medical con-
cerns might interface with the safety concerns. It seems rea-
sonable for him to delegate that assessment to the medical
personnel, and because the medical personnel were evaluat-
ing Stewart and granting and denying requests based on his
medical conditions, Steel was not blindly relying on medical
personnel. A complicated assessment of carpal tunnel syn-
drome or a rotator cuff injury is beyond the expertise of a
prison administrator. In contrast, in the Reed case, it does not
take a doctor to know that denying food and medication to a
person with serious medical needs would create a risk of
harm. The failure to act, in the Reed case was well within the
18                                                 No. 19-2994

province of the administrators of the prison, as when and how
a prisoner receives his security badge is not a medical deci-
sion. In this case, the prison administrators were not indiffer-
ent by depending on medical personnel to make medical as-
sessments.
    Stewart also claims that IDOC (through Steele in his offi-
cial capacity) should have had more specific and directive
policies regarding who should receive black box exemptions
and that failure to create and implement such policies violate
prisoners’ constitutional rights. We cannot say that IDOC vi-
olated the Constitution by allowing medical providers to
evaluate each requestor individually. Each prisoner presents
a unique set of medical conditions and individualized experi-
ences with pain. Allowing for an individual medical assess-
ment is not evidence that IDOC failed to implement policies
in a way that added up to deliberate indifference.
   Finally, we do not find sufficient evidence to allow a rea-
sonable jury to conclude that IDOC had an unconstitutional
custom or practice of not giving black box exemptions to in-
mates with conditions like that of Stewart. As we noted above,
Stewart himself sometimes received an exemption and some-
times did not. This is evidence that the IDOC did not have an
unconstitutional custom or practice of not giving black box
exemptions to inmates with conditions like Stewart’s.
    For the reasons described above, the decision of the
district court is AFFIRMED.